Exhibit 10.11

 

*** Indicates CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

Amendment No. 7

 

to the A330 Purchase Agreement

 

Dated as of December 21, 2000

 

Between

 

AVSA, S.A.R.L.

 

And

 

NORTHWEST AIRLINES, INC.

 

This Amendment No. 7 (hereinafter referred to as the “Amendment”) is entered
into as of January 21, 2005, between AVSA, S.A.R.L., a société à responsabilité
limitée organized and existing under the laws of the Republic of France, having
its registered office located at 2, Rond-Point Maurice Bellonte, 31700 Blagnac,
France (hereinafter referred to as the “AVSA”), and NORTHWEST AIRLINES, INC., a
corporation organized and existing under the laws of the State of Minnesota,
United States of America, having its principal corporate offices located at 2700
Lone Oak Parkway, Eagan, Minnesota 55121, USA (hereinafter referred to as the
“Northwest”).

 

WITNESSETH

 

WHEREAS, Northwest and AVSA entered into an A330 Purchase Agreement, dated as of
December 21, 2000, relating to the sale by AVSA and the purchase by Northwest of
certain Airbus A330-300 aircraft (the “Aircraft”) which, together with all
Exhibits, Appendices and Letter Agreements attached thereto, and as amended by
Amendment No. 1 dated as of November 26, 2001, Amendment No. 2 dated as of
December 20, 2002, Amendment No. 3 dated as of April 30, 2003, Amendment No. 4
dated as of December 18, 2003, Amendment No. 5 dated as of April 13, 2004,
Amendment No. 6 dated as of June 6, 2004, and notice dated as of July 29, 2004,
is hereinafter called the “Agreement”;

 

WHEREAS, AVSA and Northwest have agreed to changes in the Agreement; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein will
have the meanings assigned to them in the Agreement.  The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Amendment.

 

IN CONSIDERATION OF THE PROMISES AND PERFORMANCES HEREIN SOUGHT AND RECEIVED,
THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, AVSA AND NORTHWEST
AGREE AS FOLLOWS:

 

1

--------------------------------------------------------------------------------


 

1.                                       DEFINITIONS

 

1.1                                 Clause 1 of the Agreement is amended by the
addition of the following definitions between the words “QUOTE” and “UNQUOTE”:

 

QUOTE

 

Additional A330-200 Aircraft – either or both of the *** A330-200 model aircraft
bearing rank numbers *** in the table in Subparagraph 2.4 of Amendment No. 7,
which are to be purchased by AVSA and sold to Northwest pursuant to this
Agreement, together with all components, equipment, parts and accessories
installed in or on such aircraft and the Propulsion Systems installed thereon
upon delivery.

 

Additional A330-300 Aircraft – any or all of the *** A330-300 model aircraft
bearing rank numbers *** in the table in Subparagraph 2.4 of Amendment No. 7,
which are to be purchased by AVSA and sold to Northwest pursuant to this
Agreement, together with all components, equipment, parts and accessories
installed in or on such aircraft and the Propulsion Systems installed thereon
upon delivery.

 

Additional A330 Aircraft - any or all of the Additional A330-300 Aircraft or
Additional A330-200 Aircraft.

 

Amendment No. 7 – Amendment No. 7 to this Agreement, dated as of January 21,
2005.

 

UNQUOTE

 

1.2                                 The definition of Aircraft in Clause 1 of
the Agreement is canceled and replaced by the following definition between the
words “QUOTE” and “UNQUOTE”:

 

QUOTE

 

Aircraft - any or all of the (i) Firm Aircraft, (ii) Purchase Right Aircraft
that have been converted to a firm order, or (iii) Additional A330 Aircraft to
be purchased by AVSA and sold to Northwest pursuant to this Agreement, together
with all components, equipment, parts and accessories installed in or on such
aircraft and the Propulsion Systems installed thereon upon delivery.

 

UNQUOTE

 

2

--------------------------------------------------------------------------------


 

2.            DELIVERY

 

2.1           Acceleration of Aircraft

 

AVSA will reschedule one (1) ***, reschedule and convert to *** one
(1) ***Aircraft and reschedule one (1) *** as follows:

 

Current Delivery Schedule
and Aircraft No.

 

Delivery Schedule and Aircraft
No. in this Amendment

*** 2007 (No. 21, ***)

 

*** 2006 (No. 21, ***)

*** 2008 (No. 23, ***)

 

*** 2006 (No. 22, ***)

*** 2008 (No. 24, *** 

 

*** 2006 (No. 24, ***)

 

2.2           Conversion of Aircraft

 

The *** scheduled for delivery in *** 2007 will be converted to a ***.

 

Current Delivery Schedule
and Aircraft No.

 

Converted Firm A330-300
Aircraft

*** 2007 (No. 22, ***)

 

*** 2007 (No. 27, ***)

 

2.3           Additional A330 Aircraft

 

The Additional A330 Aircraft will be delivered to Northwest in accordance with
the schedule below in Subparagraph 2.4.

 

2.4           New Delivery Schedule

 

As a consequence of Subparagraphs 2.1, 2.2 and 2.3 above, the delivery
schedule in Subclause 9.1 of the Agreement is hereby canceled and replaced by
the following quoted delivery schedule:

 

3

--------------------------------------------------------------------------------


 

QUOTE

 

Rank

 

CAC Id. No.

 

Aircraft

 

Delivery Month

 

1

 

95239

 

Firm Aircraft (A330-300)

 

Jun-03

 

2

 

95259

 

Firm Aircraft (A330-300)

 

Jul-03

 

3

 

95260

 

Firm Aircraft (A330-300)

 

Aug-03

 

4

 

95261

 

Firm Aircraft (A330-300)

 

Sep-03

 

5

 

95262

 

Firm Aircraft (A330-300)

 

Oct-03

 

6

 

95264

 

Firm Aircraft (A330-300)

 

Feb-04

 

7

 

95266

 

Firm Aircraft (A330-300)

 

Apr-04

 

8

 

95267

 

Firm Aircraft (A330-300)

 

May-04

 

9

 

95268

 

A330-200 Converted Firm A330-200 Aircraft

 

Jul-04

 

10

 

95269

 

A330-200 Converted Firm A330-200 Aircraft

 

Aug-04

 

11

 

95270

 

A330-200 Converted Firm A330-200 Aircraft

 

Sep-04

 

12

 

95271

 

A330-200 Converted Firm A330-200 Aircraft

 

Sep-04

 

13

 

95272

 

A330-200Converted Firm A330-200 Aircraft

 

Oct-04

 

14

 

95273

 

A330-200Converted Firm A330-200 Aircraft

 

Oct-04

 

15

 

95274

 

A330-200Converted Firm A330-200 Aircraft

 

Nov-04

 

16

 

95275

 

***

 

*** 05

 

17

 

95276

 

***

 

*** 05

 

18

 

95278

 

***

 

*** 05

 

19

 

95281

 

***

 

*** 06

 

20

 

95280

 

***

 

*** 06

 

21

 

95263

 

***

 

*** 06

 

22

 

95277

 

***

 

*** 06

 

23

 

 

 

***

 

*** 06

 

24

 

95279

 

***

 

*** 06

 

25

 

 

 

***

 

*** 07

 

26

 

 

 

***

 

*** 07

 

27

 

95265

 

***

 

*** 07

 

28

 

 

 

***

 

*** 07

 

29

 

 

 

***

 

*** 07

 

30

 

 

 

***

 

*** 07

 

31

 

 

 

***

 

*** 07

 

32

 

 

 

***

 

*** 07

 

 

CAC Id. Nos. will be provided for Aircraft Rank Nos. 23, 25, 26 and 28 through
32 after signature of this Amendment.

 

UNQUOTE

 

2.5                                 Third-Party Release

 

The Aircraft bearing Rank Nos. *** and *** in the schedule in Subparagraph 2.4
are subject to third-party release within *** Working Days of signature of this
Amendment.   Promptly after such period, AVSA will notify Northwest whether it
has obtained such release.

 

4

--------------------------------------------------------------------------------


 

If third-party release is obtained, the schedule in Subparagraph 2.4 will remain
in full force and effect.

 

If, however, third-party release is not obtained within the period stated above,
AVSA will, at Northwest’s option,

 

(i)                                     in respect of the Aircraft bearing Rank
No. ***, either

 

(a)                                  pay Northwest ***, which is ***, upon which
neither Northwest nor AVSA will have any more rights or obligations in respect
of such Aircraft, or

 

(b)                                 offer the Buyer an alternative delivery
position for such Aircraft not later than 2007 (if Aircraft bearing Rank No. ***
is the first Aircraft in respect of which such third-party release has not been
obtained) or the first half of 2008 (if Aircraft bearing Rank No. *** is the
first Aircraft in respect of which such third-party release has not been
obtained), and

 

(ii)                                  in respect of the Aircraft bearing Rank
No. ***, offer the Buyer an alternative delivery position for such Aircraft not
later than 2007 (if Aircraft bearing Rank No. *** is the first Aircraft in
respect of which such third-party release has not been obtained) or the first
half of 2008 (if Aircraft bearing Rank No. *** is the first Aircraft in respect
of which such third-party release has not been obtained).

 

3.                                      OPTION AIRCRAFT AND PURCHASE RIGHT
AIRCRAFT

 

3.1                                 Option Aircraft

 

All Option Aircraft in the Agreement are hereby canceled, and neither AVSA nor
Northwest shall have any further rights or obligations with respect thereto.

 

3.2                                 Purchase Right Aircraft

 

The number of Purchase Right Aircraft in Subparagraph 3.1.1 of Letter Agreement
No. 2 of the Agreement is hereby reduced from *** to ***, and Northwest’s right
to exercise such Purchase Right Aircraft shall expire on ***.

 

Subparagraph 3.2 of Letter Agreement No. 2 of the Agreement is hereby canceled
and replaced by the following quoted text:

 

QUOTE

 

3.2                                 Applicable Terms

 

On Purchase Right Aircraft Exercise, (i) notwithstanding the cancellation of
Option Aircraft pursuant to Subparagraph 3.1 of Amendment No. 7, the price and
price revision terms that apply to Option Aircraft will be extended to the
applicable Purchase Right

 

5

--------------------------------------------------------------------------------


 

Aircraft, so long as such Purchase Right Aircraft are scheduled for delivery to
Northwest before the end of ***, (ii) all other terms and conditions in the
Agreement that apply to Aircraft will apply to such Purchase Right Aircraft, and
(iii) such Purchase Right Aircraft will be deemed to be an Aircraft.

 

UNQUOTE

 

4.                                      SPECIFICATION

 

4.1                                 The Specification of the Additional A330-300
Aircraft will be as stated in Subclause 2.2 of the Agreement.

 

4.2                                 The Specification of the Additional A330-200
Aircraft will be as stated in Subparagraph 4.4.1 of Letter Agreement No. 2 of
the Agreement.

 

5.                                      FLEXIBILITY

 

5.1                                 The “Flexibility Rights,” defined in Letter
Agreement No. 2 to the Agreement, will not apply to *** scheduled for delivery
in *** 2006 (Rank No. 21, bearing CAC No. 95263), *** scheduled for delivery in
*** 2006  (Rank No. 22, bearing CAC No. 95277), the *** scheduled for delivery
in *** 2006 (Rank No. 24, bearing CAC No. 95279) or any of the Additional A330
Aircraft.

 

5.2                                 In respect of each of the *** bearing rank
numbers *** in the schedule in Subparagraph 2.4 above, AVSA grants Northwest the
right to convert each such Additional A330-300 Aircraft into an A330-200 model
aircraft (the “Converted A330-200 Aircraft”) and each such Additional A330-200
Aircraft into an A330-300 model aircraft (the “Converted A330-300 Aircraft”)
(the “Additional Conversion Right”).   Northwest may exercise the Additional
Conversion Right by giving written notice to AVSA no later than ***months prior
to the first day of the calendar quarter in which the Aircraft to be converted
is scheduled for delivery.  The delivery position for a Converted A330-200
Aircraft and Converted A330-300 Aircraft will be within the same calendar
quarter as the delivery position of the Additional A330 Aircraft from which it
was converted.  Subject to Subparagraph 2.1 of Letter Agreement No. 1 to this
Amendment, the terms and conditions applicable to a Converted A330-200 Aircraft
will be the same as those that apply to Additional A330-200 Aircraft and the
terms and conditions applicable to Converted A330-300 Aircraft will be the same
as those that apply to Additional A330-300 Aircraft.  The Additional Conversion
Right may be exercised separately with respect to each of the four
(4) Additional A330 Aircraft referred to in this Subparagraph 5.2; however, the
Additional Conversion Right may be executed only once with respect to each such
Additional A330 Aircraft.

 

6

--------------------------------------------------------------------------------


 

6.                                     PRICING

 

6.1                                 Base Prices

 

The Base Price of the Additional A330 Aircraft is set forth in Exhibit A to this
Amendment.

 

6.2                                 Credit Memoranda

 

Letter Agreement No. 1 of the Agreement is superseded and replaced by Letter
Agreement No. 1 to this Amendment.

 

6.3                                 ***

 

With respect solely to Additional A330 Aircraft, the following provisions amend
and replace the quoted provisions of Subparagraph 3 of Letter Agreement No. 11
of the Agreement.

 

QUOTE

 

***

***

 

***

***

***

***

 

UNQUOTE

 

7.                                      PREDELIVERY PAYMENTS

 

Letter Agreement No. 8 of the Agreement is superseded and replaced by Letter
Agreement No. 2 to this Amendment.

 

8.                                     EFFECT OF THE AMENDMENT

 

The provisions of this Amendment are binding on both parties upon execution
hereof. The Agreement will be deemed amended to the extent herein provided, and,
except as specifically amended hereby, will continue in full force and effect in
accordance with its original terms. This Amendment supersedes any previous
understandings, commitments, or representations whatsoever, whether oral or
written, related to the subject matter of this Amendment, it being understood
that Paragraphs 9, 10, 11 and 12 of the Airbus A330-200/-300 Term Sheet, bearing
reference no. 5328/14 and dated as of December 10, 2004, will survive signature
and execution of this Amendment, and that the date for the mutual agreement
contemplated in such Paragraph 10 is hereby extended from January 21, 2005, to
January 28, 2005.  AVSA’s price for the specification upgrade contemplated in
such Paragraph 10 of the Airbus A330-200/-300 Term Sheet will not exceed ***
expressed in January 2004 dollars subject to the applicable price revision
formula.

 

Both parties agree that this Amendment will constitute an integral, nonseverable
part of said Agreement, and that this Amendment will be governed by the
provisions of said Agreement, except that if the Agreement and this Amendment
have specific provisions that are inconsistent, the specific provisions
contained in this Amendment will govern.

 

7

--------------------------------------------------------------------------------


 

9.                                     CONFIDENTIALITY

 

This Amendment is subject to the confidentiality provisions set forth in
Subclause 22.4 of the Agreement.

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance by signing in the space provide below.

 

Accepted and Agreed,

Very truly yours,

NORTHWEST AIRLINES, INC.

AVSA, S.A.R.L.

 

 

 

 

By:

 

 

By:

 

 

 

 

Its:

 

 

Its:

 

 

 

8

--------------------------------------------------------------------------------


 

*** Indicates CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

LETTER AGREEMENT NO. 1

 

AMENDED AND RESTATED LETTER AGREEMENT NO. 1

 

As of January 21, 2005

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Re:  PURCHASE INCENTIVES

 

Dear Ladies and Gentlemen:

 

Northwest Airlines, Inc. (“Northwest”), and AVSA, S.A.R.L. (“AVSA”), have
entered into an Airbus A330 Purchase Agreement, dated December 21, 2000 (as
amended from time to time prior to the date hereof, the “Agreement”).   The
Agreement covers, among other things, the sale by AVSA and the purchase by
Northwest of certain aircraft, under the terms and conditions set forth
therein.  The parties hereto have agreed that this Amended and Restated Letter
Agreement No. 1 to the Agreement (this “Letter Agreement”) shall amend and
restate in its entirety Letter Agreement No. 1 of the Agreement, which set forth
certain additional terms and conditions regarding the sale of the aircraft under
the Agreement (the “Aircraft”).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement.  The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

 

The parties hereto agree that this Letter Agreement shall constitute an
integral, nonseverable part of the Agreement, that the provisions of the
Agreement are hereby incorporated herein by reference, and that this Letter
Agreement shall be governed by the provisions of the Agreement, except that if
the Agreement and this Letter Agreement have specific provisions that are
inconsistent, the specific provisions contained in this Letter Agreement shall
govern.

 

9

--------------------------------------------------------------------------------


 

1.                                                                                      
AVSA CREDIT MEMORANDA FOR ALL AIRCRAFT THAT ARE A330-300 MODEL AIRCRAFT

 

1.1                                                                                
AIRCRAFT THAT ARE A330-300 MODEL AIRCRAFT OTHER THAN ADDITIONAL A330-300
AIRCRAFT

 

1.1.1                                                                       
AVSA will provide to Northwest upon delivery of each Aircraft that is an
A330-300 model aircraft, other than Additional A330-300 Aircraft, the credit
memoranda listed below in Subparagraphs 1.1(i) through 1.1(v):

 

(i)                                     ***

 

(ii)                                  ***

 

(iii)                               ***

 

(iv)                              ***

 

(v)                                 ***

 

(vi)                              ***

 

Hereinafter, the***are collectively referred to as the “AVSA Credit Memoranda.”

 

1.1.2                                                                        The
AVSA Credit Memoranda have been established in accordance with January 2000
delivery conditions (dollars) and will be revised to the actual delivery date of
each Aircraft in accordance with the Airframe Price Revision Formula set forth
in Exhibit D to the Agreement.

 

1.1.3                                                                       
Each AVSA Credit Memorandum will be applied by AVSA against the Final Contract
Price of each Aircraft that is an A330-300 model aircraft, other than Additional
A330-300 Aircraft.

 

1.2                                                                                
ADDITIONAL A330-300 AIRCRAFT

 

1.2.1                                                                       
Upon delivery of each Additional A330-300 Aircraft under Amendment No. 7, AVSA
will provide to Northwest the credit memoranda listed below in Subparagraphs
1.2(a) through 1.2(c):

 

(a)                                  ***;

 

(b)                                 *** and

 

(c)                                  ***

 

1.2.2                                                                        The
*** and *** have been established in accordance with July 2004 delivery
conditions (dollars) and will be revised to the actual delivery date of each
applicable Additional A330-300 Aircraft in accordance with *** and, together
with the ***, at Northwest’s option, will be (i) applied by AVSA against the
Final Contract Price of each

 

10

--------------------------------------------------------------------------------


 

applicable Additional A330-300 Aircraft or (ii) used by Northwest for the
purchase of goods and services from AVSA or any of its Affiliates.

 

1.2.3                                                                        ***

 

1.3.                                                                             
CREDIT MEMORANDA FOR FIRM AIRCRAFT

 

1.3.1                                                                       
AVSA will provide to Northwest upon delivery of each of the twenty-four (24)
Firm Aircraft the credit memoranda listed below in Subparagraphs 1.1(i) through
1.1(ii):

 

(i)                                     ***; and

 

(ii)                                  ***

 

1.3.2                                                                        The
*** has been established in accordance with January 2000 delivery conditions
(dollars) and will be revised to the actual delivery date of each Aircraft in
accordance with the Airframe Price Revision Formula set forth in Exhibit D to
the Agreement.   ***

 

1.3.3                                                                       
Each *** and*** will be applied by AVSA against the Final Contract Price of each
Firm Aircraft.

 

2.                                                                                      
AVSA CREDIT MEMORANDA FOR ADDITIONAL A330-200 AIRCRAFT

 

2.1                                                                                
In substitution for Northwest’s rights to the Special Credit Memorandum under
Paragraph 7.1 (ii) of Amendment No. 2 of the Agreement, the Special Credit
Memorandum will be applicable to up to *** Additional A330-200 Aircraft. 
Application of the Special Credit Memorandum to such Additional A330-200
Aircraft will fully satisfy AVSA’s obligations with respect to the Special
Credit Memorandum under such Paragraph 7.1(ii).

 

2.2                                                                                
Upon delivery of each Additional A330-200 Aircraft under Amendment No. 7, AVSA
will provide to Northwest the credit memoranda listed below in Subparagraphs
1.2(a) through 1.2(c):

 

(a)                                  ***

 

(b)                                 ***; and

 

(c)                                  ***

 

2.3                                                                                
The *** and*** have been established in accordance with July 2004 delivery
conditions (dollars) and will be revised to the actual delivery date of each
applicable Additional A330-200 Aircraft in accordance with *** and, at
Northwest’s option, will be (i) applied by AVSA against the Final Contract Price
of each applicable Additional A330-200 Aircraft or (ii) used by Northwest for
the purchase of goods and services from AVSA or any of its Affiliates.

 

11

--------------------------------------------------------------------------------


 

3.                                                                                      
CREDITS AS PRICE ADJUSTMENT

 

AVSA and Northwest agree that credits offered to Northwest pursuant to the
provisions of this Letter Agreement are intended to constitute an adjustment to
the purchase price of the Aircraft associated thereto.  Nothing in this Letter
Agreement should be read to provide an inference as to the characterization of
credits found in clauses or paragraphs of the Agreement other than this Letter
Agreement.

 

4.                                                                                      
ASSIGNMENT

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of Northwest
hereunder shall not be assigned or transferred in any manner without the prior
written consent of AVSA, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 4 shall be void and of no
force or effect.

 

12

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return both
copies to AVSA.

 

 

 

Very truly yours,

 

 

 

AVSA, S.A.R.L.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

Accepted and Agreed

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

13

--------------------------------------------------------------------------------


 

*** Indicates CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

LETTER AGREEMENT NO. 2

 

AMENDED AND RESTATED LETTER AGREEMENT NO. 8

 

As of January 21, 2005

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Re:  PREDELIVERY PAYMENTS

 

Dear Ladies and Gentlemen:

 

Northwest Airlines, Inc. (“Northwest”), and AVSA, S.A.R.L. (“AVSA”), have
entered into an Airbus A330 Purchase Agreement, dated December 21, 2000 (as
amended from time to time prior to the date hereof, the “Agreement”).   The
Agreement covers, among other things, the sale by AVSA and the purchase by
Northwest of certain aircraft, under the terms and conditions set forth
therein.  The parties hereto have agreed that this Amended and Restated Letter
Agreement No. 8 to the Agreement (this “Letter Agreement”) shall amend and
restate in its entirety Letter Agreement No. 8 of the Agreement (the “Original
Letter Agreement No. 8”), which set forth certain additional terms and
conditions regarding the sale of the aircraft under the Agreement (the
“Aircraft”).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement.  The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

 

The parties hereto agree that this Letter Agreement shall constitute an
integral, nonseverable part of the Agreement, that the provisions of the
Agreement are hereby incorporated herein by reference, and that this Letter
Agreement shall be governed by the provisions of the Agreement, except that if
the Agreement, as applicable, and this Letter Agreement have specific provisions
that are inconsistent, the specific provisions contained in this Letter
Agreement shall govern.

 

14

--------------------------------------------------------------------------------


 

1.                                       PREDELIVERY PAYMENT ***

 

1.1                                 ***

 

1.2                                 Firm Aircraft

 

1.2.1                        ***

 

1.2.2                        ***

 

1.2.3                        ***

 

1.3                                 ***

 

1.3.1                        ***

 

1.3.2                        ***

 

1.3.3                        ***

 

1.3.4                        Upon the termination of the Agreement as to an
Aircraft,

 

(i)                                     either (a) in the circumstances
contemplated in Subclauses 10.2, 10.3 or 10.5 of the Agreement, or (b) in the
circumstances contemplated in Subclauses 11.4 or 11.5 of the Agreement, in the
event that the ***; and

 

(ii)                                  by Northwest pursuant to Subclause 21.2 of
the Agreement, ***.

 

1.3.5                        ***

 

1.3.6                        ***

 

1.4                                 Additional Payments

 

***:

 

(i)                                     ***; and

 

(ii)                                  ***

 

15

--------------------------------------------------------------------------------


 

2.                                       ASSIGNMENT

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of Northwest
hereunder shall not be assigned or transferred in any manner without the prior
written consent of AVSA, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 2 shall be void and of no
force or effect.

 

16

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return both
copies to AVSA.

 

 

 

Very truly yours,

 

AVSA, S.A.R.L.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

Accepted and Agreed

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

17

--------------------------------------------------------------------------------